IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 290A19

                             Filed 28 February 2020
BOBBY G. BOLES, et al.

             v.
TOWN OF OAK ISLAND


      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, 830 S.E.2d 878 (N.C. Ct. App. 2019), reversing and remanding

an order granting defendant’s motion for summary judgment entered on 2 May 2018

by Judge James Ammons Jr. in Superior Court, Brunswick County. Heard in the

Supreme Court on 4 February 2020.


      Norman B. Smith, Steven B. Fox, and Mallory G. Horne for plaintiff-appellees.

      Parker, Poe, Adams & Bernstein LLP, by Charles C. Meeker and Stephen V.
      Carey, and Crossley, McIntosh & Collier, by Brian E. Edes, for defendant-
      appellant.


      PER CURIAM.


      We reverse the decision of the Court of Appeals for the reasons stated in the

dissenting opinion.


      REVERSED.